     Case 1:19-cv-03040-SAB    ECF No. 165      filed 06/11/21    PageID.5481 Page 1 of 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 1
                                                                  Jun 11, 2021
 2
                                                                      SEAN F. MCAVOY, CLERK

 3
 4                       UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6
 7 STATE OF WASHINGTON,                             No. 1:19-CV-03040-SAB
 8        Plaintiff,
 9        v.
10 ALEX M. AZAR II, in his official
11 capacity as Secretary of the United States
12 Department of Health and Human
13 Services; and UNITED STATES                      ORDER DISMISSING ACTION
14 DEPARTMENT OF HEALTH AND
15 HUMAN SERVICES,
16        Defendants.
17
18 NATIONAL FAMILY PLANNING &
19 REPRODUCTIVE HEALTH
20 ASSOCIATION, FEMINIST WOMEN’S
21 HEALTH CENTER, DEBORAH OYER,
22 M.D., and TERESA GALL, F.N.P.,
23        Plaintiffs,
24        v.
25 ALEX M. AZAR II, in his official capacity
26 as Secretary of the United States
27 Department of Health and Human
28 Services; UNITED STATES

     ORDER RE: JOINT STATUS REPORT ~ 1
     Case 1:19-cv-03040-SAB      ECF No. 165    filed 06/11/21   PageID.5482 Page 2 of 2



 1
     DEPARTMENT OF HEALTH AND
 2
     HUMAN SERVICES, DIANE FOLEY,
 3
     M.D., in her official capacity as Deputy
 4
     Assistant Secretary for Population Affairs,
 5
     and OFFICE OF POPULATION
 6
     AFFAIRS,
 7
           Defendants.
 8
 9
10           Before the Court is the parties’ Joint Stipulation of Voluntary Dismissal
11 Without Prejudice Pursuant to FRCP 41(a)(1)(A)(ii), ECF No. 164. The parties
12 stipulate for the voluntary dismissal without prejudice of the above-captioned
13 action.
14         Accordingly, IT IS HEREBY ORDERED:
15         1.     Pursuant to the parties’ Stipulation, ECF No. 164, the above-caption
16 action is DISMISSED without prejudice.
17         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
18 forward copies to counsel, and close the file.
19         DATED this 11th day of June 2021.
20
21
22
23
24                                    Stanley A. Bastian
25                             Chief United States District Judge
26
27
28

     ORDER RE: JOINT STATUS REPORT ~ 2
